758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J. WILLIAM CASTLE, PETITIONER,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS UNITEDSTATES DEPARTMENT OF LABOR, RESPONDENTS.
NO. 84-3843
United States Court of Appeals, Sixth Circuit.
2/21/85

ORDER
BEFORE:  ENGEL, JONES, and KRUPANSKY, Circuit Judges.


1
Upon consideration of the respondents' motion to transfer the petition for review herein to the United States Court of Appeals for the Fourth Circuit,


2
and, upon further consideration of the petitioner's response thereto,


3
IT IS ORDERED that the motion be, and it hereby is, granted.